Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Swundells on 10/28/2021.

The application has been amended as follows: 
In claim 1, line 3, replace “for” with “including”;
In claim 1, line 5, insert “one or more” between “the” and “flexible”;
In claim 1, line 6, insert “one or more” between “the” and “flexible”;
In claim 1, line 10, insert “assembly” between “filter-plate” and “device”;
Replace claim 2 with the following:
“2. 	The vibrating filter-plate assembly device according to claim 1 being adapted for vibration of the filter-plate assembly device, and the filter-plate assembly device being adapted for vibration driven filtration, 
said filter-plates comprising a plurality of rigid, planar filter-plates comprising one or more permeate channels and one or more permeate exits, 

said vibrating filter-plate assembly device comprises at least one feed inlet adapted for a retentate stream to enter the vessel housing and at least one retentate outlet adapted for a retentate stream to exit the vessel housing, and 
said vibrating filter-plate assembly device comprises a vibration motor being adapted to provide the vibrating motion to the vessel housing, 
wherein said vibrating filter-plate assembly device comprises the one or more flexible volume chambers being adapted to expand and/or compress the volumes of the chambers inside the vessel housing allowing the retentate in the vessel chamber to move in parallel relative to the surface of said filter-plates, when said vessel housing comprising said filter-plate assembly is subjected to the vibrating motion.”;
In claim 3, line 3, replace “the vessel pressure chamber” with “the vessel chamber”;
In claim 5, lines 4-5, replace “the vessel” with “the vessel chamber”; and
In claim 7, line 3, insert “one or more” between “the” and “flexible”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior arts US 6322698, US 2013/0193076, and US 2005/0023219 establishes that providing vibrating motion in an assembly of planar filter-plates is known in the art; WO 2015/114141 discloses planar filtration plates; and US 4124488 and US 2015/0247114 establishes that it is known in the art to use rigid or flexible pumping chamber to enable fluid flow in a filtration device. However, the cited prior arts do not reasonably provide combination of flexible gas filled pumping chamber in a flat or planar filtration plate assembly enabling fluid flow through the assembly resulting in liquid filtration and providing vibratory motion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/           Primary Examiner, Art Unit 1777